From the decree awarding compensation to an employee, or his dependents in case of death, the "aggrieved party may by certiorari within thirty days thereafter appeal to the Supreme Court of Alabama." Code, § 7571. In this statutory review of compensation proceedings the time of taking appeal is jurisdictional. If taken after the lapse of 30 days, the appeal must be dismissed. Woodward Iron Co. v. Bradford, 206 Ala. 447,90 So. 803; Ex parte L.  N. R. Co., 214 Ala. 489, 108 So. 379; Minge v. Smith, 206 Ala. 330, 89 So. 473; Burgin v. Sugg,210 Ala. 142, 97 So. 216; Walden v. Leach, 201 Ala. 475,78 So. 381; Coker v. Fountain, 200 Ala. 95, 75 So. 471; Boshell v. Phillips, 207 Ala. 628, 93 So. 576.
This proceeding should have been brought here by petition for certiorari. In fact, an appeal bond was filed and approved and appeal certified as in ordinary cases. In any event, the proceeding was not begun within 30 days after the findings of fact and judgment thereon was filed and entered in the court below.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 349